Westbrook, J.
I was at first inclined to hold that the copy notes should not be allowed as a disbursement. On further reflection, however, I think they should be allowed. Suppose witnesses had been subpoenaed to prove what certain other witnesses swore to on a former trial, and the attorney on taxation testified that they were subpoenaed in good faith because he believed they might be necessary, would they not have been allowed % This motion turns on the same ground.
In anticipation of what might occur on a second trial, the notes were procured. The attorney testifies to the good faith of the procurement, and I think the disbursement is fairly within the letter of the Code.
No costs on motion.